Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 1 of 13 PageID 418




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                            CASE NO. 19-CV-00448-VMC-CPT

   SECURITIES AND EXCHANGE COMMISSION,

                         Plaintiff,

   v.

   SPARTAN SECURITIES GROUP, LTD.,
   ISLAND CAPITAL MANAGEMENT LLC,
   CARL E. DILLEY,
   MICAH J. ELDRED, and
   DAVID D. LOPEZ,

                     Defendants.
   _______________________________________________/

    PLAINTIFF’S MOTION TO STRIKE DEFENDANTS’ AFFIRMATIVE DEFENSES


           Pursuant to Federal Rule of Civil Procedure 12(f), Plaintiff Securities and Exchange

   Commission moves this Court to strike Defendants’ six affirmative defenses as set forth in

   their Answer and Affirmative Defenses to Complaint (D.E. 46). The Court should strike the

   Defendants’ affirmative defenses because the majority of those arguments were already

   considered and dismissed by the Court in their Motion to Dismiss. The remaining Affirmative

   defenses are simply wrong as a matter of law.

                                      Procedural Background

           As the Court is well aware having just heard oral argument and entered an Order for

   the Commission denying the Defendants’ Motions to Dismiss, (D.E. 22,23,33,34,41,42,& 44),

   Defendants Spartan Securities, Ltd. (“Spartan”), is a registered broker-dealer, and Island

   Capital Management LLC d/b/a Island Stock Transfer (“Island”), a registered transfer agent,
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 2 of 13 PageID 419




   which touted their “one-stop shop” services provided in tandem to microcap issuers. (DE 1,

   Complaint at ¶¶ 1-10, 13-14 (hereinafter “Compl. ¶__”). Spartan and Island together played

   critical roles in two separate microcap fraud schemes: one operated by Alvin Mirman

   (“Mirman”) and Sheldon Rose (“Rose”) (collectively “Mirman/Rose fraud”) and the other by

   Michael Daniels (“Daniels”), Andy Fan (“Fan”) and Diane Harrison (“Harrison”) (collectively

   “Daniels/Fan/Harrison fraud”). Compl. ¶¶ 1-10, 26-35, 100-102. All five individuals are the

   subjects of Commission civil enforcement actions. In addition, Mirman and Rose were

   criminally convicted for their roles in the fraudulent schemes to manufacture collectively at

   least 19 public companies for sale. Compl. ¶¶ 18-22. These 19 public companies were not

   operating businesses and did not have independent management or shareholders, rather they

   were undisclosed “blank check” companies controlled by Mirman, Rose, Daniels, Fan, and/or

   Harrison. Defendants Carl Dilley (“Dilley”) and Micah Eldred (“Eldred”), as registered

   principals of both Spartan and Island, knew or were reckless in not knowing from the onset of

   the Mirman/Rose and Daniels/Fan/Harrison frauds, respectively. Compl. ¶¶ 1-10, 13-14, 36-

   50, 103-122.

           After the Court denied their Motions to Dismiss, on June 14, 2019, the Defendants

   filed an Answer (D.E. 46) in which they deny liability and asserted six affirmative defenses:

   (1) statute of limitations; (2) waiver/estoppel; (3) unclean hands/bad faith; (4) disgorgement

   not proper remedy; (5) good faith reliance; and (6) any additional affirmative defenses that

   might develop. All six defenses should be stricken.




                                                 2
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 3 of 13 PageID 420




                                       Memorandum of Law

                       General Standards for Striking Affirmative Defenses

           Affirmative defenses are subject to the general pleading requirements of Fed. R. Civ,

   P. 8(b)(1)(A), which requires that a party “state in short and plain terms its defenses to each

   claim asserted against it.” Affirmative defenses are also evaluated against the touchstone of

   Fed. R. Civ. P. 12(f), which permits a court to “strike from any pleading an insufficient defense

   or any redundant, immaterial, impertinent, or scandalous matter,” and grants courts broad

   discretion in making this determination. See Grasso v. Grasso, Case No. 8:13-cv-3186-T-

   33AEP, 2015 WL 12843863, *1 (M.D. Fla. Feb. 18, 2015) (Covington, J); Williams v. Eckert

   Family Youth Alternative, 908 F. Supp. 908 (M.D. Fla. 1995); Anchor Hocking Corp. v.

   Jacksonville Electric Authority, 419 F. Supp. 992 (M.D. Fla. 1979); Brown v. Seebach, 763 F.

   Supp. 574 (S.D. Fla. 1991).

           Although motions to strike defenses are generally not favored, Grasso, 2015 WL

   12843863, *1, a plaintiff may prevail on such a motion where the “allegations have no possible

   relation to the controversy and may cause prejudice to one of the parties.” Poston v. American

   President Lines, Ltd., 452 F. Supp. 568, 570 (S.D. Fla. 1978), citing Augustus v. Board of

   Public Instruction, 306 F.2d 862 (5th Cir. 1962). ). Thus, a “motion to dismiss a defense is

   proper when the defense is insufficient as a matter of law.” Kaiser Aluminum & Chemical

   Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982). Striking such

   legally insufficient defenses “remove[s] unnecessary clutter from the case,” thus “serv[ing] to

   expedite, not delay . . . .” Heller Financial, Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1294

   (7th Cir. 1989) see also SEC v. Sarivola, Case No. 95 CIV.9270, 1996 WL 304371 at *1




                                                  3
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 4 of 13 PageID 421




   (S.D.N.Y. June 6, 1996) (“Courts must not . . . be unmindful that the discovery process can by

   unduly and unnecessarily delayed” by meritless affirmative defenses). SEC v. Keating, Case

   No. CV 91-6785, 1992 WL 207918 at *2 (C.D. Cal. July 23, 1992) (striking improper defense

   appropriate when “its removal from the case would avoid wasting unnecessary time and money

   in litigating the invalid defense”).

            As a preliminary matter, all of Defendants’ “affirmative defenses” provide virtually

   no supporting facts whatsoever. However, as with any pleading, an affirmative defense must

   give the plaintiff “fair notice” of the nature of the defense and the grounds upon which it rests,

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 553 (2007), and state a plausible defense, Ashcroft

   v. Iqbal, 556 U.S. 662 (2009). The case law in this area requires the Defendants to allege

   supporting facts. See, e.g., Electronic Communication Technologies, LLC v. Clever Athletics

   Co., Case No. 9:16-cv- 81466, 2016 WL 7409710 at *1 (S.D. Fla. Dec. 19, 2016) (affirmative

   defenses must “… articulate enough facts to raise a plausible right to relief” and striking

   defenses because they were “nothing more than conclusory allegations”); New York Discount

   Plus, Inc. v. Scottsdale Ins. Co., No. 13-24231-CIV, 2014 WL 467235 at *1-2 (S.D. Fla. Feb.

   5, 2014) (“affirmative defenses that fail to recite more than bare-bones conclusory allegations

   are legally insufficient and will be stricken” and striking defenses of waiver, estoppel, laches,

   unclean hands and acquiescence because they contained no facts in support); SEC v. BIH

   Corp., No. 2:10-cv-577, 2013 WL 1212769 at *1 (M.D. Fla. March 25, 2013); Castillo v.

   Roche Labs., Inc., No. 10-20876-CIV, 2010 WL 3027726 at *1-4 (S.D. Fla. Aug. 2, 2010)

   (majority of District Courts hold heightened pleading standards required; “purpose of pleading

   sufficient facts in an affirmative defense ‘is to give fair notice to the opposing party that there




                                                   4
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 5 of 13 PageID 422




   is some plausible, factual basis for the assertion and not simply to suggest that it might apply

   to the case’” and discussing added litigation costs and docket clutter of conclusory affirmative

   defenses).

            As the following discussion of the challenged defenses demonstrates, none allege facts

   in support, and they are legally insufficient as well.


                           First Affirmative Defense: Statute of Limitations

             Defendants cite as their first affirmative defense that the Commission’s claims and

   recovery are barred by the applicable statute of limitations including the limitations period set

   forth in 28 U.S.C. §2462. However, the Court has already ruled on this issue, and therefore

   the affirmative defense should be stricken. See SEC v. 1 Global Capital LLC, No. 18-cv-

   61991, 2019 WL 2231227, *3 (S.D. Fla. May 23, 2019) (“[T]he Court may strike an

   affirmative defense where that the issue has already been ruled upon at the motion to dismiss

   stage.”); Luxottica Group v. Airport Mini Mall, LLC, 186 F.Supp.3d 1370, 1374 (N.D. Ga.

   2016).

             This Court has already considered this issue at the motion to dismiss hearing and ruled

   that it is not a valid defense. (D.E. 44). Specifically, the Commission requested the Court to

   (1) permanently enjoin the Defendants from violating federal securities law; (2) direct Island

   Sock Transfer to pay disgorgement with prejudgment interest; (3) direct Defendants to pay

   civil money penalties; and (4) impose penny stock bars against Spartan. The Court correctly

   found that the first and fourth requests seek equitable relied to enjoin future conduct and

   therefore Section 2642 does not apply to them, citing SEC v. Graham, 823 F.3d 1357, 1361

   (11th Cir. 2016); United States v. Banks, 115 F.3d 916, 919 (11th Cir. 1997). (D.E.44, p. 21).


                                                   5
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 6 of 13 PageID 423




   The Court further found that the second and third requests are covered by Section 2462 and

   that because the SEC’s claims are based on scheme liability extending into a period within the

   statute of limitations, the SEC’s relief was also not barred by Section 2462. id. at 22. Because

   the Court has already ruled on this issue, this affirmative defense should be stricken.



                             Second Affirmative Defense: Waiver/Estoppel

            The Defendants cite as their second affirmative defense that the SEC has waived

   and/or is estopped from asserting that the Defendants improperly relied upon the information

   contained in the registration statements filed with and made effective by the SEC. Further, the

   Defendants allege that the Commission was aware, at all times, of the information it now

   alleges to be fraudulent or indicative of the fraudulent conduct that was reviewed and that the

   Defendants relied upon the Commission’s review.1 This alleged affirmative defense is an

   attempt to improperly divert the focus of the litigation and discovery from Defendants’ alleged

   securities fraud to the Commission and its practices. But Defendants’ alleged securities fraud

   -not the Commission’s conduct - is at issue in this litigation. SEC v. Keating, 1992 WL 207918,

   at *4 (C.D. Cal. Jul 23, 1992) (“The scope and conduct of the SEC's prefiling investigation

   bears absolutely no relevance to [the defendant's] culpability”). The defense should be

   stricken.

            The Eleventh Circuit has repeatedly held that an estoppel claim against the

   government will lie “only in the most extreme circumstances.” In the Matter of Turtle Creek,


   1
    To the extent Defendants are claiming they lack scienter based on their reliance on the Commission’s
   alleged review of certain documentation, the defense should be stricken for the same reasons their Fifth
   Affirmative Defense (good faith).


                                                      6
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 7 of 13 PageID 424




   Ltd., 194 B.R. 267, 274 (Bankr. N.D. Ala. 1996), quoting Gibson v. Resolution Trust Corp.,

   51 F.3d 1016, 1025 (11th Cir. 1995). Generally this means “if estoppel is available against the

   Government, it is warranted only if affirmative and egregious misconduct by government

   agents exists.” SEC v. Silverman, 328 Fed. Appx. 601, 2009 WL 1376248 at *4 (11th Cir.

   2009) (unpublished) (affirming dismissal of defendants’ estoppel claim alleging the

   Commission waited too long – four years – to bring a motion for disgorgement and penalty

   claims). See also CFTC v. Southern Trust Metals, Inc., 880 F.3d 1252, 1260-61 (11th Cir.

   2018) (affirming district court ruling dismissing estoppel defense against the CFTC, and noting

   “The Supreme Court has never established that the doctrine of equitable estoppel can be

   applied against the government and, in fact, has implied that it can not be”), quoting Tovar-

   Alvarez v. United States Attorney General, 427 F.3d 1350, 1353-54 (11th Cir. 2005); U.S. ex

   rel. Freedman v. Suarez-Hoyos, Case No. 8:04-cv-933, 2012 WL 4344199 at *6 (M.D. Fla.

   Sept. 21, 2012) (granting summary judgment on estoppel defense and holding estoppel defense

   would never lie against the government based on payments from the U.S. Treasury).2

            Here, Defendants here allege no such misconduct by the SEC, let alone misconduct

   rising to the level of a constitutional injury. Therefore the court should dismiss the purported

   estoppel defense.




   2  In fact, some courts in this Circuit have opined that a defendant may only plead an estoppel defense
   where the government is acting in a proprietary capacity, i.e., acting for the commercial benefit of a
   particular agency, and not ever in a sovereign capacity to enforce a public right, as the Commission is
   here. In re Turtle Creek, 194 B.R. at 273; FDIC v. Harrison, 735 F.2d 408, 410-11 (11th Cir. 1984).
   Even assuming an estoppel claim could lie against the Commission, however, it cannot on these facts
   as Defendants have not alleged affirmative and egregious misconduct against the Commission.


                                                     7
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 8 of 13 PageID 425




           Similarly, the SEC cannot be held to have waived its right of action. SEC v.

   Culpepper, 270 F.2d 241, 248 (2d Cir. 1959) (citing SEC v. Morgan, Lewis & Bockius, 209

   F.2d 44, 49 (3rd Cir. 1953)); SEC v. U.S. Funding Corp., 2006 WL 995499 (D.N.J. April 11,

   2006); SEC v. Keating, 1992 WL 207918 (C.D. Cal. July 23, 1992) (citing cases and imposing

   Rule 11 sanctions where the defendants asserted “waiver” and “estoppel” as affirmative

   defenses in Commission enforcement action); SEC v. Hayes, No. CA 3–90–1054–T, 1991 WL

   236846, *2 (N.D. Tex. July 25, 1991); see also United States v. Pretty Products, Inc., 780 F.

   Supp. 1488, 1500-01 (S.D. Ohio 1991).

           Even if waiver were a viable defense against the SEC, which it is not, Defendants

   have, again, alleged no facts suggesting that the SEC intentionally relinquished a known right.

   See Long v. Gonzales, 420 F.3d 516, 520 (5th Cir. 2005) (“Waiver is an intentional

   relinquishment or abandonment of a known right or privilege.”) (citing Kontrick v. Ryan, 540

   U.S. 443, 458 n. 13 (2004); Johnson v. Zerbst, 304 U.S. 458, 464 (1938 ); United States v.

   Dobson, 288 F.3d 153, 160 (5th Cir. 2002)).

           Therefore, the defense of estoppel and waiver against the SEC are insufficient legally

   and factually and the Court should strike them from the Defendants’ pleading.


                     Third Affirmative Defense : Unclean hands or bad faith

          Under the doctrine of unclean hands “‘[o]ne who has acted in bad faith, resorted to

   trickery and deception, or been guilty of fraud, injustice or unfairness will appeal in vain to a

   court of conscience, even though in his wrongdoing he may have kept himself strictly within

   the law.’” In re Garfinkle, 672 F.2d 1340, 1346 n. 7 (11th Cir.1982) (quoting Peninsula Land

   Co. v. Howard, 149 Fla. 772, 6 So.2d 384, 389 (Fla. 1941) (alteration omitted)).


                                                  8
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 9 of 13 PageID 426




          Regardless, “generally, an unclean hands defense is not available in an SEC

   enforcement action.” SEC v. Lorin, No. 90 Civ. 7461 (PNL), 1991 WL 576895, at *1 (S.D.N.Y.

   Jun. 18, 1991) (granting Commission’s motion to strike unclean hands defense). A defendant

   normally may not invoke the defense of unclean hands against the Commission (or any

   government agency) when the agency is attempting to enforce its Congressional mandate in

   the public interest. SEC v. Elec. Warehouse, Inc., 689 F. Supp. 53, 73 (D. Conn. 1988); Lorin,

   1991 WL 576895, at *1; SEC v. KPMG LLP, No. 03 Civ. 671(DLC), 2003 WL 21976733, at

   *3 (S.D.N.Y. Aug. 20, 2003) (granting motion to strike KPMG’s affirmative defense of

   unclean hands).3

          Even those few courts that will consider allowing a defendant to raise the unclean hands

   defense against the government require the agency’s conduct to be so egregious as to rise to a

   level of constitutional deprivation and prejudice the defense of the government’s lawsuit. See

   SEC v. Cuban, 798 F.Supp.2d 783, 796 (N.D. Tex. 2011) (striking unclean hands defense and

   noting that “to the extent [the defense] is recognized, it is only available in strictly limited

   circumstances when the party asserting the defense satisfies an exacting standard”); KPMG,


          3
            See also, SEC v. Follick, No 00 Civ. 4385, 2002 WL 31833868, at *8 (S.D.N.Y. Dec.
   18, 2002) (unclean hands defense against Commission “must fail”); Rivlin, 1999 WL 1455758,
   at *5 (granting Commission’s motion to strike affirmative defense of unclean hands); SEC v.
   Rosenfeld, No. 97 Civ. 1467 (RPP), 1997 WL 400131, at *2 (S.D.N.Y. July 16, 1997) (striking
   affirmative defense of unclean hands against Commission); SEC v. Condron, No. B-85-87,
   1985 WL 2054, at *1 (D. Conn. June 11, 1985) (striking defense of unclean hands as wholly
   insufficient as a matter of law); see also Nationsbank of Ga., N.A., Civ. A No. 1:92-cv-1474-
   HTW, 1993 WL 345606 at *4-*5 (N.D. Ga. Apr. 6, 1993) (granting Secretary of Labor’s
   motion for summary judgment on the affirmative defense of unclean hands); United States v.
   S. Motor Carriers Rate Conference, 439 F. Supp. 29, 52 (N.D. Ga. 1977) (granting Interstate
   Commerce Commission’s motion to strike unclean hands defense because doctrine is
   unavailable against government agency acting in its sovereign capacity)..



                                                  9
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 10 of 13 PageID 427




    2003 WL 21976733 at *3 (striking unclean hands defense); Follick, 2002 WL 31833868 at *8

    (holding defendant’s affirmative defense of unclean hands against the Commission “must fail”

    because he could not show any of the improper actions he alleged rose to the level of a

    constitutional deprivation or prejudiced him in defending against the Commission’s lawsuit);

    Rosenfeld, 1997 WL 400131 at *2 (striking the affirmative defense of unclean hands because

    the defendant did not make any specific or concrete allegations in his amended answer of how

    the Commission’s alleged misconduct prejudiced his ability to defend himself); Elec.

    Warehouse, 689 F. Supp. at 73 (refusing to allow defendant to assert affirmative defense

    because he could not allege the Commission had gathered tainted evidence against him or had

    prejudiced his ability to defend against the lawsuit by any of its actions).

           The Commission is plainly acting in its sovereign capacity to enforce the federal

    securities laws, and the Defendants have not alleged any fact to the contrary in their answer

    (nor could they).

                            Fourth Affirmative Defense “Disgorgement”

           The Defendants raise the issue of disgorgement and simply say it is “not a proper

    remedy.” As this Court noted in its Order on the Motion to Dismiss, “[d]isgorgement in the

    securities-enforcement context is a penalty within the meaning of §2462, and as so,

    disgorgement actions must be commenced within five years of the date the claim accrues.

    Kokesh v. SEC, 137 S.Ct. 1635, 1639 (2017). It is unclear what the Defendants’ theory is on

    how disgorgement is not a proper remedy. Certainly, the U.S. Supreme Court was clear that

    the sole question in Kokesh is whether disgorgement is subject to the 2462 limitations period,

    which it determined it had. Considering this issue “post-Kokesh, no court has been persuaded




                                                    10
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 11 of 13 PageID 428




    that disgorgement is no longer an appropriate remedy in an SEC enforcement action.” SEC v.

    1 Global Capital LLC, No. 18-cv-61991-Bloom/Valle, 2019 WL 1670799 (S.D. Fla. Feb. 8,

    2019), see also SEC v. Brooks, No. 07-61526-CIV, 2017 WL 3315137, at *8 (S.D. Fla. Aug.

    3, 2017); SEC v. Revolutions Med. Corp., No. 12-cv-3298, 2018 WL 205557357, at *3 (N.D.

    Ga. Mar. 16. 2018) (because the Eleventh Circuit has expressly recognized disgorgement as a

    proper remedy in enforcement actions, the Court declines to find that Kokesh has undermined

    that authority). This affirmative defense should be stricken.



                               Fifth Affirmative Defense “Good faith”

           Defendants allege as their fifth affirmative defense that they “acted at all times in good

    faith, and without knowledge of any act or acts constituting the alleged violations.” “Good

    faith” is not a proper affirmative defense, but a mere denial of an element of the SEC’s prima

    facie case, i.e.,that Defendants acted with scienter. In re Rawson Food Servs., Inc., 846 F.2d

    1343, 1349 (11th Cir. 1988) (“A defense which points out a defect in the plaintiff’s prima facie

    case is not an affirmative defense”); BIH v. SEC, No. 2:10-CV-577, 2013 WL 1212769 at *3

    (M.D. Fla. Mar. 25, 2013) see also Fed. R. Civ. P. 8(c)(1) (list of affirmative defenses).4

    Defenses of this type should be stricken.




    4See, SEC v. Jantzen, Case No. No. A–10–CA–740–JRN, 2011 WL 250322, at *2 (W.D.
    Texas Jan. 25, 2011). (citing Am. Gooseneck, Inc. v. Watts Trucking Serv., Inc., 159 F.3d 1355,
    1355 (5th Cir. 1998) and striking affirmative defenses that were denials of the Commission’s
    prima facie case); United States v. Center for Diagnostic Imaging, Inc., 2011 WL 6300174, at
    *4 (W.D. Wash. Dec. 16, 2011) (striking good faith defense as simple denial of liability).


                                                   11
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 12 of 13 PageID 429




                           Sixth Affirmative Defense: Additional Defenses

            Finally, the sixth and last affirmative defense - “Additional Defenses” - is not actually

    a defense at all, but instead an explicit reservation of rights so that Defendants might allege

    even more additional affirmative defenses at some unspecified later time. “Limitations on the

    time or ability to file affirmative defenses cannot be avoided by ‘reserving one's rights’ in an

    answer” and “to do so is a legal nullity.” United States v. Global Mortg. Funding, Inc., 2008

    WL 5264986, at *5(C.D. Cal. May 15, 2008) (striking a reservation of right because it “is not

    a proper defense”); accord Gessele v. Jack in the Box, Inc., 2011 WL 3881039, at *7 (D. Ore.

    Sep. 2, 2011) (“not a valid defense”); Messick v. Patrol Helicopters, Inc., 2007 WL 2484957,

    at *4 (D. Mont. Aug. 29, 2007) (striking reserved affirmative defenses “because they do not

    actually assert a defense”). The sixth “affirmative” assertion should be stricken.



                                            CONCLUSION

            For all the reasons set forth in this motion, the Court should strike with prejudice all

    six affirmative defenses referenced in the Defendants’ Answer.




                                                   12
Case 8:19-cv-00448-VMC-CPT Document 51 Filed 07/05/19 Page 13 of 13 PageID 430




                                 CERIFICATE OF CONFERRAL

            Pursuant to M.D. L. R. 3.01(g), the undersigned conferred with counsel for the

    Defendants who are opposed to the relief requested in this motion.


     Dated: July 5, 2019                 By:    s/Wilfredo Fernandez

                                                Wilfredo Fernandez
                                                Senior Trial Counsel
                                                Fla. Bar No. 142859
                                                Telephone: (305) 982-6376
                                                Facsimile: (305) 536-4154
                                                E-mail: Fernandezw@sec.gov

                                                Christine Nestor
                                                Senior Trial Counsel
                                                Fla. Bar No. 597211
                                                Telephone: (305) 982-6367
                                                Facsimile: (305) 536-4154
                                                E-mail: nestorc@sec.gov


                                                ATTORNEY FOR PLAINTIFF
                                                SECURITIES AND EXCHANGE COMMISSION
                                                801 Brickell Avenue, Suite 1800
                                                Miami, Florida 33131
                                                Telephone: (305) 982-6300




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 5, 2019, I electronically filed the foregoing

    document via the Court’s CM/ECF electronic filing system, which provides notice to all

    counsel of record.


                                                        By: s/ Wilfredo Fernandez




                                                 13
